 

Exhibit 10.1

 

Execution Version

 

Collectors Universe, Inc.

1610 E. St. Andrew Place, Suite 150

Santa Ana, CA 92705

 

September 28, 2020

 

Alta Fox Capital Management LLC

640 Taylor Street, Suite 2522

Fort Worth, TX 76102

Attn: Connor Haley, Managing Partner

 

Ladies and Gentlemen:

 

This letter (this “Agreement”) constitutes the agreement between (a) Collectors
Universe, Inc. (“Company”) and (b) Alta Fox Capital Management LLC (“Alta Fox”)
and each of the other related Persons (as defined below) set forth on the
signature pages to this Agreement (collectively with Alta Fox, the “Alta Fox
Signatories”). Company and the Alta Fox Signatories are collectively referred to
as the “Parties.” The Alta Fox Signatories and each Affiliate (as defined below)
and Associate (as defined below) of each Alta Fox Signatory are collectively
referred to as the “Alta Fox Group.”

 

1.       New Independent Director. Effective as of the date of this Agreement,
Company’s Board of Directors (the “Board”) will take all action necessary
(including increasing the size of the Board) to appoint Lorraine Bardeen (the
“New Director”) as a director with a term expiring at Company’s 2020 Annual
Meeting of Stockholders (the “2020 Annual Meeting”).

 

2.       Composition of the Board.

 

(a)       Existing Directors. Two of the directors serving on the Board as of
September 13, 2020, have informed the Board that they will not stand for
re-election to the Board at the 2020 Annual Meeting.

 

(b)       Nomination of the New Director at the 2020 Annual Meeting. Company
will take all action necessary to include the New Director on the Board’s slate
of director nominees standing for election at the 2020 Annual Meeting. If the
New Director is included on the Board’s slate of director nominees at the 2020
Annual Meeting, then Company will recommend that Company’s stockholders vote,
and will solicit proxies, in favor of the election of the New Director at the
2020 Annual Meeting and otherwise support the New Director for election in a
manner no less rigorous and favorable than the manner in which Company supports
its other director nominees at the 2020 Annual Meeting.

 

(c)       Chairman. Prior to the date of this Agreement, Bruce A. Stevens has
resigned as the chairman of the Board but continues to serve as a director.

 

 

 

 

3.       Replacement of the New Director. During the Restricted Period (as
defined below) but subject to paragraph 4, if the New Director ceases to be a
member of the Board for any reason, then Alta Fox will have the right to
identify (and, subject to the next sentence of this paragraph 3, the Board will
take all action necessary to promptly, and in any event within five Business
Days (as defined below), appoint) another person (a “Replacement Director”) to
serve as a director in place of the New Director. Any Replacement Director must
(a) be reasonably acceptable to the Board; (b) be qualified to serve as a member
of the Board under all applicable corporate governance policies or guidelines of
Company and the Board and applicable legal and regulatory requirements; (c) meet
the independence requirements with respect to Company of the listing rules of
The Nasdaq Stock Market (“Nasdaq”); and (d) have complied with Company’s
procedures for new director candidates (including the full completion of a
directors and officers questionnaire, undergoing a customary background check,
and participating in interviews with the members of the Board’s Nominating and
Governance Committee and the Board). Upon becoming a member of the Board, the
Replacement Director will succeed to all of the rights and privileges, and will
be bound by the terms and conditions, of the New Director under this Agreement.

 

4.       Termination of Certain Obligations. Company’s obligations under
paragraph 3 and paragraph 6 will immediately terminate upon the earliest of: (a)
the Alta Fox Group no longer beneficially owning shares of Company’s common
stock (which shares are determined to be Net Long Shares (as defined below))
representing in the aggregate at least three percent of Company’s
then-outstanding common stock; (b) any Restricted Person (as defined below)
breaching this Agreement and such breach is not cured (if capable of being
cured) within 15 days after receipt by Alta Fox from Company of written notice
specifying the breach; or (c) the submission by any Restricted Person of any
director nominations in connection with any meeting of Company’s stockholders.

 

5.       Timing of the 2020 Annual Meeting. Company will use commercially
reasonable efforts to hold the 2020 Annual Meeting no later than December 15,
2020.

 

6.       Size of the Board. Beginning with the closing of the polls at the 2020
Annual Meeting and continuing through the remainder of the Restricted Period,
the Board will be comprised of no more than eight directors.

 

7.       Committee Matters.

 

(a)       New Director Committee Memberships. The New Director will initially be
appointed to one of the Board’s standing committees and as chair of Strategy
Committee (as defined below).

 

(b)       Strategy Committee. Within 30 days of the date of this Agreement, the
Board will take all action necessary to form a strategy committee (the “Strategy
Committee”). The Strategy Committee’s role will be to explore strategies and
opportunities for operational improvements to increase and sustain the Company’s
growth and profitability. The Strategy Committee will regularly report to the
Board regarding its findings and recommendations. The Strategy Committee will be
empowered to retain the services of an appropriate consulting firm to assist the
Strategy Committee with its work.

 

(c)       Future Committees. Subject to Company’s corporate governance
guidelines, as they may be amended from time to time (the “Guidelines”), the
listing rules of Nasdaq and applicable law, the Board and all applicable
committees of the Board will take all action necessary to ensure that each new
committee of the Board formed after the date of this Agreement and during the
Restricted Period includes the New Director as one of its members.

 

-2-

 

 

8.       Investor Engagement. Company will use commercially reasonable efforts
(a) to obtain coverage by at least one sell-side analyst within six months of
the date of this Agreement; (b) during calendar year 2021 to attend and
participate in at least two small-cap investor conferences sponsored by any of
Roth Capital Partners, LLC, LD Micro, Sidoti & Company, LLC or Craig-Hallum
Capital Group LLC (or other appropriate investor conferences); and (c) after
calendar year 2021 to attend and participate, at the Company’s reasonable
discretion, in a reasonable number of appropriate investor conferences.

 

9.       Recusal. The Alta Fox Group understands and agrees that the Board or
any of its committees, in the exercise of its fiduciary duties, may require that
the New Director be recused from any Board or committee meeting or portion
thereof at which the Board or any such committee is evaluating or taking action
with respect to the exercise of any of Company’s rights or enforcement of any of
the obligations under this Agreement.

 

10.       Compliance with Laws and Company Policies. The Alta Fox Group
acknowledges that the New Director will be governed by the same laws, policies,
procedures, processes, codes, rules, standards and guidelines applicable to
members of the Board, including Company’s code of conduct, insider trading
policy, Regulation FD policy, related party transactions policy and the
Guidelines, in each case in effect and as amended from time to time.

 

11.       No Fiduciary Restriction. Notwithstanding anything to the contrary in
this Agreement, Company and the Alta Fox Group each acknowledge that the New
Director, during the New Director’s service as a director of Company, will not
be prohibited from acting in the New Director’s capacity as a director or from
complying with the New Director’s fiduciary duties as a director of Company
(including voting on any matter submitted for consideration by the Board,
participating in deliberations or discussions of the Board, and making
suggestions or raising any issues or recommendations to the Board).

 

12.       Director Benefits. The New Director will be entitled to the same
director benefits as other members of the Board, including (a) compensation for
such director’s service as a director and reimbursement of such director’s
expenses on the same basis as all other non-employee directors of Company; (b)
equity-based compensation grants and other benefits, if any, on the same basis
as all other non-employee directors of Company; and (c) the same rights of
indemnification and directors’ and officers’ liability insurance coverage as the
other non-employee directors of Company as such rights may exist from time to
time.

 

13.       Voting Commitment. During the Restricted Period, at each annual or
special meeting of Company’s stockholders (including any adjournments,
postponements or other delays thereof) or action by written consent, Alta Fox
will cause all Voting Securities (as defined below) that are beneficially owned
by the members of the Alta Fox Group to be (a) present for quorum purposes, if
applicable; and (b) voted or consented (i) in favor of the election of each
person nominated by the Board for election as a director; (ii) against any
proposals or resolutions to remove any member of the Board; and (iii) in
accordance with the recommendation of the Board on all other proposals or
business that may be the subject of stockholder action at such meeting or action
by written consent. Notwithstanding the foregoing, (A) if Institutional
Shareholder Services Inc. (“ISS”) or Glass Lewis & Co., LLC (“Glass Lewis”)
recommends a vote inconsistent with the recommendation of the Board at any
annual or special meeting of Company’s stockholders with respect to (1)
Company’s “say-on-pay” proposal or (2) any other proposal (other than the
election or removal of directors), then the members of the Alta Fox Group will
be permitted to vote in accordance with the recommendation of ISS or Glass
Lewis; and (B) the members of the Alta Fox Group will be permitted to vote in
their sole discretion on any proposals related to an Extraordinary Transaction
(as defined below).

 

-3-

 

 

14.       Standstill. During the Restricted Period, Alta Fox will not, and will
cause the other Restricted Persons not to, in any way, directly or indirectly
(in each case, except as expressly permitted by this Agreement):

 

(a)       with respect to Company or the Voting Securities, (i) make,
participate in or encourage any “solicitation” (as such term is used in the
proxy rules of the Securities and Exchange Commission (the “SEC”), including any
solicitations of the type contemplated by Rule 14a-2(b) promulgated under the
Securities Exchange Act of 1934 (the “Exchange Act”)) of proxies or consents
with respect to the election or removal of directors or any other matter or
proposal; (ii) become a “participant” (as such term is used in the proxy rules
of the SEC) in any such solicitation of proxies or consents; (iii) seek to
advise, encourage or influence any Person, or assist any Person in so
encouraging, advising or influencing any Person, with respect to the giving or
withholding of any proxy, consent or other authority to vote or act (other than
such encouragement, advice or influence that is consistent with the Board’s
recommendation in connection with such matter, if applicable); or (iv) initiate,
encourage or participate, directly or indirectly, in any “vote no,” “withhold”
or similar campaign;

 

(b)       initiate, propose or otherwise “solicit” (as such term is used in the
proxy rules of the SEC, including any solicitations of the type contemplated by
Rule 14a-2(b) promulgated under the Exchange Act) Company’s stockholders for the
approval of any shareholder proposal, whether made pursuant to Rule 14a-4 or
Rule 14a-8 promulgated under the Exchange Act, or otherwise, or cause or
encourage any Person to initiate or submit any such shareholder proposal;

 

(c)       with respect to Company or the Voting Securities, (i) communicate with
Company’s stockholders or others pursuant to Rule 14a-1(l)(2)(iv) promulgated
under the Exchange Act; (ii) participate in, or take any action pursuant to, or
encourage any Person to take any action pursuant to, any type of “proxy access”;
or (iii) conduct any nonbinding referendum or hold a “stockholder forum”;

 

(d)       (i) seek, alone or in concert with others, election or appointment to,
or representation on, the Board; (ii) nominate or propose the nomination of, or
recommend the nomination of, or encourage any Person to nominate or propose the
nomination of or recommend the nomination of, any candidate to the Board; or
(iii) seek, alone or in concert with others, or encourage any Person to seek,
the removal of any member of the Board;

 

-4-

 

 

(e)       (i) call or seek to call a special meeting of stockholders, or
encourage any Person to call a special meeting of stockholders; (ii) act or seek
to act by written consent of stockholders; or (iii) make a request for any
stockholder list or other records of Company;

 

(f)       other than solely with other Restricted Persons with respect to Voting
Securities now or subsequently owned by them, (i) form, join (whether or not in
writing), encourage, influence, advise or participate in a partnership, limited
partnership, syndicate or other group, including a “group” as defined pursuant
to Section 13(d) of the Exchange Act, with respect to any Voting Securities;
(ii) deposit any Voting Securities into a voting trust, arrangement or
agreement; or (iii) subject any Voting Securities to any voting trust,
arrangement or agreement (other than granting proxies in solicitations approved
by the Board);

 

(g)       (i) make any offer or proposal (with or without conditions) with
respect to any tender offer, exchange offer, merger, amalgamation,
consolidation, acquisition, business combination, recapitalization,
consolidation, restructuring, liquidation, dissolution or similar extraordinary
transaction involving Company, any of its subsidiaries or any of their
respective securities or assets (each, an “Extraordinary Transaction”) and any
Restricted Person; (ii) knowingly solicit any Person not a party to this
Agreement (a “Third Party”) to, on an unsolicited basis, make an offer or
proposal (with or without conditions) with respect to any Extraordinary
Transaction, or encourage, initiate or support any Third Party in making such an
offer or proposal; (iii) participate in any way in, either alone or in concert
with others, any Extraordinary Transaction; or (iv) prior to such proposal
becoming public, publicly comment on any proposal regarding any Extraordinary
Transaction by a Third Party (it being understood that this clause (g) will not
restrict any Restricted Person from tendering shares, receiving payment for
shares or otherwise participating in any such Extraordinary Transaction on the
same basis as other stockholders of Company);

 

(h)       institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceeding against or involving Company, its Affiliates or
any of their respective current or former directors or officers (including
derivative actions), except that the foregoing will not prevent any Restricted
Person from (i) bringing litigation to enforce the provisions of this Agreement
instituted in accordance with this Agreement; (ii) making counterclaims with
respect to any proceeding initiated by, or on behalf of, Company or its
Affiliates against a Restricted Person; (iii) bringing bona fide commercial
disputes that do not in any manner relate to the subject matter of this
Agreement; (iv) exercising statutory appraisal rights; or (v) responding to or
complying with a validly issued legal process;

 

(i)       take any action in support of, or make any proposal or request that
constitutes: (i) controlling, changing or influencing the Board or management of
Company, including any plans or proposals to change the number or term of
directors or to fill any vacancies on the Board; (ii) controlling, changing or
influencing the capitalization, stock repurchase programs and practices, capital
allocation programs and practices, or dividend policy of Company; (iii)
controlling, changing or influencing Company’s management, business or corporate
structure; (iv) seeking to have Company waive or make amendments or
modifications to its certificate of incorporation or bylaws; (v) causing a class
of securities of Company to be delisted from, or to cease to be authorized to be
quoted on, any securities exchange; or (vi) causing a class of securities of
Company to become eligible for termination of registration pursuant to Section
12(g)(4) of the Exchange Act;

 

-5-

 

 

(j)       sell, offer or agree to sell to any Third Party, through swap or
hedging transactions, derivative agreements or otherwise, any voting rights
decoupled from the underlying Voting Securities;

 

(k)       engage in any short sale or similar transaction with respect to any
security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from a decline in the
market price or value of the securities of Company (it being understood that the
restrictions in this clause (k) will not apply to the sale of put options or
other option-related contracts);

 

(l)       other than through non-public communications with Company that would
not reasonably be expected to trigger public disclosure obligations for any
Party, make or disclose any statement regarding any intent, purpose, plan or
proposal with respect to the Board, Company or its management, policies, affairs
or assets, or the Voting Securities or this Agreement, that is inconsistent with
the provisions of this Agreement, including any intent, purpose, plan or
proposal that is conditioned on, or that would require, the waiver, amendment,
nullification or invalidation of any provision of this Agreement, or take any
action that could require Company to make any public disclosure relating to any
such intent, purpose, plan, proposal or condition;

 

(m)       make or cause to be made any statement that disparages, calls into
disrepute, slanders, impugns, casts in a negative light or otherwise damages the
reputation of Company or any of its Affiliates, Associates, subsidiaries,
successors or assigns, or any of its or their respective current or former
officers, directors, employees, stockholders, agents, attorneys, advisors or
representatives, or any of its or their respective businesses, products or
services, in any manner that would reasonably be expected to damage the business
or reputation of the other or its businesses, products or services (including
any statements regarding Company’s strategy, operations, performance, products
or services), it being understood that this clause (m) will not restrict the
ability of any Restricted Person to (i) comply with any subpoena or other legal
process or respond to a request for information from any governmental authority
with jurisdiction over such Restricted Person; or (ii) enforce such Restricted
Person’s rights pursuant to this Agreement;

 

(n)       compensate or enter into any agreement, arrangement or understanding,
whether written or oral, to compensate any person for his or her service as a
director of Company with any cash, securities (including any rights or options
convertible into or exercisable for or exchangeable into securities or any
profit sharing agreement or arrangement) or other form of compensation directly
or indirectly related to Company or its securities;

 

(o)       other than with other Restricted Persons, enter into any negotiations,
agreements (whether written or oral), arrangements or understandings with, or
advise, finance, assist or encourage, any Third Party to take any action that
the Restricted Persons are prohibited from taking pursuant to this Agreement;

 

-6-

 

 

(p)       acquire, offer, agree or propose to acquire, whether by purchase,
tender or exchange offer, through the acquisition of control of another Person,
by joining a partnership, limited partnership, syndicate or other group
(including a “group” as defined pursuant to Section 13(d) of the Exchange Act),
through swap or hedging transactions, or otherwise, or direct any Third Party in
the acquisition of, any securities of Company or any rights decoupled from the
underlying securities of Company that would result in the Alta Fox Group in the
aggregate owning, controlling or otherwise having any beneficial or other
ownership interest of more than 9.9 percent of the then-outstanding Voting
Securities (including, for purpose of this calculation, all Voting Securities
that such member of the Alta Fox Group has the right to acquire pursuant to the
exercise of any rights in connection with any securities or any agreement,
regardless of when such rights may be exercised and whether they are conditional
and including economic ownership pursuant to a cash settled call option or other
derivative security, contract or instrument primarily related to the price of
Voting Securities); or

 

(q)       other than through open market broker sale transactions where the
identity of the purchaser is not known and in underwritten widely dispersed
public offerings, sell, offer or agree to sell, through swap or hedging
transactions or otherwise, the securities of Company to any Third Party that, to
the knowledge of any member of the Alta Fox Group (after due inquiry in
connection with a private, non-open market transaction, it being understood that
such knowledge will be deemed to exist with respect to any publicly available
information, including information in documents filed with the SEC), would
result in such Third Party, together with its Affiliates and Associates, owning,
controlling or otherwise having any beneficial or other ownership interest of
more than 4.9 percent of the then-outstanding Voting Securities or that would
increase the beneficial or other ownership interest of any Third Party who,
together with its Affiliates and Associates, has a beneficial or other ownership
interest of more than 4.9 percent of the then-outstanding Voting Securities (it
being understood that the restrictions in this clause (q) will not apply to any
Third Party that is a Schedule 13G filer and is a mutual fund, pension fund,
index fund or investment fund manager with no known history of activism or known
plans to engage in activism).

 

15.       Withdrawal of Nominations. The Alta Fox Group agrees that
automatically and without any additional action by any Party, upon the execution
of this Agreement by all of the Parties, Alta Fox Opportunities Fund LP will be
deemed to have irrevocably withdrawn its nomination of candidates for election
as directors of Company set forth in its letter to Company dated June 18, 2020.

 

16.       Non-Disparagement by Company. During the Restricted Period, Company
will not, and will direct its directors, officers and employees not to, make or
cause to be made any statement that disparages, calls into disrepute, slanders,
impugns, casts in a negative light or otherwise damages the reputation of any
member of the Alta Fox Group or any of their respective Affiliates, Associates,
subsidiaries, successors or assigns, or any of its or their respective current
or former officers, directors, employees, stockholders, agents, attorneys,
advisors or representatives. This paragraph 16 will not restrict the ability of
any Person to (a) comply with any subpoena or other legal process or respond to
a request for information from any governmental authority with jurisdiction over
such Person; or (b) enforce such Person’s rights pursuant to this Agreement.

 

-7-

 

 

17.       Compliance with this Agreement. Alta Fox will cause the Restricted
Persons to comply with the terms of this Agreement and will be responsible for
any breach of the terms of this Agreement by any Restricted Person (even if such
Restricted Person is not a party to this Agreement).

 

18.       Expense Reimbursement. Within five Business Days of the receipt of
appropriate documentation, Company will reimburse the Alta Fox Group for its
reasonable and documented out-of-pocket legal expenses (up to a maximum of
$150,000) incurred by the Alta Fox Group in connection with the negotiation and
execution of this Agreement and related matters. Except as set forth in the
preceding sentence, all fees, costs and expenses incurred in connection with
this Agreement will be paid by the Person incurring such fee, cost or expense.

 

19.       Public Disclosure.

 

(a)       Press Release. No later than 5:30 p.m., Pacific time, on September 29,
2020, Company and Alta Fox will issue a joint press release in the form attached
as Exhibit A (the “Press Release”). Neither Company nor the members of the Alta
Fox Group will make any public statements with respect to the matters covered by
this Agreement (including in the Schedule 13D (as defined below) or in any other
filing with the SEC, any other regulatory or governmental agency, any stock
exchange or in any materials that would reasonably be expected to be filed with
the SEC) that are inconsistent with, or otherwise contrary to, the statements in
the Press Release.

 

(b)       Form 8-K. Company will promptly prepare and file (but not before the
issuance of the Press Release) with the SEC a Current Report on Form 8-K (the
“Form 8-K”) reporting the entry into this Agreement. All disclosure in the Form
8-K will be consistent with this Agreement. Company will provide Alta Fox and
its counsel with a reasonable opportunity to review and comment on the Form 8-K
prior to filing, and will consider in good faith any changes proposed by Alta
Fox or its counsel. The Form 8-K will include this Agreement as an exhibit.

 

(c)       Amended Schedule 13D. The Alta Fox Group will promptly prepare and
file (but not before the issuance of the Press Release) with the SEC an
amendment to its Schedule 13D (the “Amended Schedule 13D”) with respect to
Company reporting the entry into this Agreement. All disclosure in the Amended
Schedule 13D will be consistent with this Agreement. The Alta Fox Group will
provide Company and its counsel with reasonable opportunity to review and
comment on the Amended Schedule 13D prior to filing, and will consider in good
faith any changes proposed by Company or its counsel. The Amended Schedule 13D
will include this Agreement as an exhibit.

 

-8-

 

 

20.       Definitions. As used in this Agreement, the term (a) “Person” will be
interpreted broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act and will include Persons who become Affiliates of any
Person after the date of this Agreement; (c) “Associate” has the meaning set
forth in Rule 12b-2 promulgated under the Exchange Act and will include Persons
who become Associates of any Person after the date of this Agreement, but will
exclude any Person not controlled by or under common control with the related
Person; (d) “beneficially own,” “beneficially owned” and “beneficial ownership”
has the meaning set forth in Rule 13d-3 and Rule 13d-5(b)(1) promulgated under
the Exchange Act; (e) “Business Day” means any day other than a Saturday, Sunday
or a day on which the Federal Reserve Bank of San Francisco is closed; (f) “Net
Long Shares” will be limited to the number of shares of Company’s common stock
that are beneficially owned by any Person that constitute such Person’s net long
position as defined in Rule 14e-4 promulgated under the Exchange Act (except
that for purposes of such definition, the date that the tender offer is first
announced will instead refer to the date for determining or documenting such
Person’s Net Long Shares and the reference to the highest tender price will
refer to the market price on such date) and, to the extent not covered by such
definition, reduced by any shares as to which such Person does not have the
right to vote or direct the vote as of the date for determining or documenting
or as to which such Person has entered into a derivative or other agreement,
arrangement or understanding that hedges or transfers, in whole or in part,
directly or indirectly, any of the economic consequences of ownership of such
shares, it being understood that whether shares constitute Net Long Shares will
be decided by the Board in its reasonable determination; (g) “Restricted Period”
means the period from the date of this Agreement until 11:59 p.m., Pacific time,
on the day that is 30 days prior to the deadline for the submission of
stockholder nominations of directors and business proposals for Company’s 2021
Annual Meeting of Stockholders; (h) “Restricted Persons” means the members of
the Alta Fox Group and the principals, directors, general partners, officers,
employees, agents and representatives of each member of the Alta Fox Group; and
(i) “Voting Securities” means the shares of Company’s common stock and any other
securities of Company entitled to vote in the election of directors, or
securities convertible into, or exercisable or exchangeable for, such shares or
other securities, whether or not subject to the passage of time or other
contingencies.

 

21.       Interpretations. The words “include,” “includes” and “including” will
be deemed to be followed by the words “without limitation.” Unless the context
requires otherwise, “or” is not exclusive. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms. Any agreement, instrument, law, rule or statute defined or referred to in
this Agreement means, unless otherwise indicated, such agreement, instrument,
law, rule or statute as from time to time amended, modified or supplemented. The
measure of a period of one month or year for purposes of this Agreement will be
the day of the following month or year corresponding to the starting date. If no
corresponding date exists, then the end date of such period being measured will
be the next actual day of the following month or year (for example, one month
following February 18 is March 18 and one month following March 31 is May 1).

 

22.       Representations of the Alta Fox Group. Each of the Alta Fox
Signatories, severally and not jointly, represents that (a) its authorized
signatory set forth on the signature page to this Agreement has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind such member; (b) this
Agreement has been duly authorized, executed and delivered by it and is a valid
and binding obligation of such member, enforceable against it in accordance with
its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles; (c) this Agreement does not and will not violate any law, any
order of any court or other agency of government, its organizational documents
or any provision of any agreement or other instrument to which it or any of its
properties or assets is bound, or conflict with, result in a material breach of
or constitute (with due notice or lapse of time or both) a default under any
such agreement or other instrument to which Alta Fox or any of the Alta Fox
Signatories are bound, or result in the creation or imposition of, or give rise
to, any material lien, charge, restriction, claim, encumbrance or adverse
penalty of any nature whatsoever; and (d) as of the date of this Agreement, it
has not, and no other member of the Alta Fox Group has, directly or indirectly,
compensated or entered into any agreement, arrangement or understanding to
compensate any person for his or her service as a director of Company with any
cash, securities (including any rights or options convertible into or
exercisable for or exchangeable into securities or any profit sharing agreement
or arrangement) or other form of compensation directly or indirectly related to
Company or its securities. Alta Fox represents that as of the date of this
Agreement, the Alta Fox Group is the beneficial owner of an aggregate of 496,945
shares of Company’s common stock.

 

-9-

 

 

23.       Representations of Company. Company represents that this Agreement (a)
has been duly authorized, executed and delivered by it and is a valid and
binding obligation of Company, enforceable against Company in accordance with
its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles; (b) does not require the approval of the stockholders of
Company; and (c) does not and will not violate any law, any order of any court
or other agency of government, Company’s certificate of incorporation or bylaws,
each as amended from time to time, or any provision of any agreement or other
instrument to which Company or any of its properties or assets is bound, or
conflict with, result in a material breach of or constitute (with due notice or
lapse of time or both) a default under any such agreement or other instrument to
which Company is bound, or result in the creation or imposition of, or give rise
to, any material lien, charge, restriction, claim, encumbrance or adverse
penalty of any nature whatsoever.

 

24.       Specific Performance. Each Party acknowledges and agrees that money
damages would not be a sufficient remedy for any breach (or threatened breach)
of this Agreement by it and that, in the event of any breach or threatened
breach of this Agreement, (a) the Party seeking specific performance will be
entitled to injunctive and other equitable relief, without proof of actual
damages; (b) the Party against whom specific performance is sought will not
plead in defense that there would be an adequate remedy at law; and (c) the
Party against whom specific performance is sought agrees to waive any applicable
right or requirement that a bond be posted. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.

 

25.       Entire Agreement; Binding Nature; Assignment; Waiver. This Agreement
constitutes the only agreement between the Parties with respect to the subject
matter of this Agreement and it supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written. This Agreement binds, and
will inure to the benefit of, the Parties and their respective successors and
permitted assigns. No Party may assign or otherwise transfer either this
Agreement or any of its rights, interests, or obligations under this Agreement
without the prior written approval of the other Party. Any purported transfer
requiring consent without such consent is void. No amendment, modification,
supplement or waiver of any provision of this Agreement will be effective unless
it is in writing and signed by the affected Party, and then only in the specific
instance and for the specific purpose stated in such writing. Any waiver by any
Party of a breach of any provision of this Agreement will not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Agreement. The failure of a Party to insist upon
strict adherence to any term of this Agreement on one or more occasions will not
be considered a waiver or deprive that Party of the right to insist upon strict
adherence to that term or any other term of this Agreement in the future.

 

-10-

 

 

26.       Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, then the other provisions
of this Agreement will remain in full force and effect. Any provision of this
Agreement that is held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable,
and this Agreement will otherwise be construed so as to effectuate the original
intention of the Parties reflected in this Agreement. The Parties further agree
to replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.

 

27.       Governing Law; Forum. This Agreement is governed by and will be
construed in accordance with the laws of the State of Delaware. Each of the
Parties (a) irrevocably and unconditionally consents to the exclusive personal
jurisdiction and venue of the Court of Chancery of the State of Delaware and any
appellate court thereof (unless the federal courts have exclusive jurisdiction
over the matter, in which case the United States District Court for the District
of Delaware and any appellate court thereof will have exclusive personal
jurisdiction); (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court;
(c) agrees that it will not bring any action relating to this Agreement or
otherwise in any court other than the such courts; and (d) waives any claim of
improper venue or any claim that those courts are an inconvenient forum. The
Parties agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in paragraph 30 or in such
other manner as may be permitted by applicable law, will be valid and sufficient
service thereof.

 

28.       Waiver of Jury Trial. EACH OF THE PARTIES, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY OF
THEM. No Party will seek to consolidate, by counterclaim or otherwise, any
action in which a jury trial has been waived with any other action in which a
jury trial cannot be or has not been waived.

 

29.       Third Party Beneficiaries. This Agreement is solely for the benefit of
the Parties and is not enforceable by any other Person.

 

30.       Notices. All notices and other communications under this Agreement
must be in writing and will be deemed to have been duly delivered and received
(a) four Business Days after being sent by registered or certified mail, return
receipt requested, postage prepaid; (b) one Business Day after being sent for
next Business Day delivery, fees prepaid, via a reputable nationwide overnight
courier service; (c) immediately upon delivery by hand; or (d) on the date sent
by email (except that notice given by email will not be effective unless either
(i) a duplicate copy of such email notice is promptly given by one of the other
methods described in this paragraph 30 or (ii) the receiving Party delivers a
written confirmation of receipt of such notice either by email or any other
method described in this paragraph 30 (excluding “out of office” or other
automated replies)). The addresses for such communications are as follows. At
any time, any Party may, by notice given to the other Parties in accordance with
this paragraph 30, provide updated information for notices pursuant to this
Agreement.

 

-11-

 

 

  If to Company:         Collectors Universe, Inc.     1610 E. St. Andrew Place,
Suite 150     Santa Ana, CA 92705     Attn: Joe Orlando, President and Chief
Executive Officer     Email: joe@collectors.com           with a copy (which
will not constitute notice) to:         Wilson Sonsini Goodrich & Rosati    
Professional Corporation     650 Page Mill Road     Palo Alto, CA 94063    
Attn: David J. Berger       Douglas K. Schnell     Email: dberger@wsgr.com,
dschnell@wsgr.com       If to the Alta Fox Group:         Alta Fox Capital
Management LLC     640 Taylor Street, Suite 2522     Fort Worth, TX 76102    
Attn: Connor Haley     Email: connor@altafoxcapital.com           with a copy
(which will not constitute notice) to:           Olshan Frome Wolosky LLP    
1325 Avenue of the Americas     New York, NY 10019     Attn: Andrew Freedman    
Email: afreedman@olshanlaw.com

 

31.       Representation by Counsel. Each of the Parties acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each Party and its counsel cooperated
and participated in the drafting and preparation of this Agreement, and any and
all drafts of this Agreement exchanged among the Parties will be deemed the work
product of all of the Parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or prepared it is of no application and is
expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement will be decided without regard to events of
drafting or preparation.

 

-12-

 

 

32.       Counterparts. This Agreement and any amendments to this Agreement may
be executed in one or more textually-identical counterparts, all of which will
be considered one and the same agreement and will become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Parties, it being understood that all Parties need not sign the same
counterpart. Any such counterpart, to the extent delivered by fax or .pdf, .tif,
.gif, .jpg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”), will be treated in all manner and respects as an
original executed counterpart and will be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. No Party may raise the use of an Electronic Delivery to deliver a
signature, or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of an Electronic Delivery, as a
defense to the formation of a contract, and each Party forever waives any such
defense, except to the extent that such defense relates to lack of authenticity.

 

33.       Headings. The headings set forth in this Agreement are for convenience
of reference purposes only and will not affect or be deemed to affect in any way
the meaning or interpretation of this Agreement or any term or provision of this
Agreement.

 

[Signature page follows.]

 

-13-

 

 

  Very truly yours,       COLLECTORS UNIVERSE, INC.       By: /s/ Joseph Orlando
    Name:    Joseph Orlando     Title:      CEO       ACCEPTED AND AGREED     as
of the date written above:           ALTA FOX OPPORTUNITIES FUND, LP          
By: Alta Fox GenPar, LP,       its general partner           By: /s/ P. Connor
Haley       Name: P. Connor Haley       Title: Authorized Signatory          
ALTA FOX SPV 1, LP           By: Alta Fox GenPar, LP,       its general partner
              By: /s/ P. Connor Haley       Name: P. Connor Haley       Title:
Authorized Signatory               ALTA FOX GENPAR, LP               By: Alta
Fox Equity, LLC,       its general partner               By: /s/ P. Connor Haley
      Name: P. Connor Haley       Title: Authorized Signatory    

 

[Signature Page to Letter Agreement]

 

 

 

 

 

ALTA FOX EQUITY, LLC                         By: P. Connor Haley,       its
manager           By: /s/ P. Connor Haley       Name: P. Connor Haley      
Title: Authorized Signatory           ALTA FOX CAPITAL MANAGEMENT, LLC          
By: P. Connor Haley,       its manager           By: /s/ P. Connor Haley      
Name: P. Connor Haley       Title: Authorized Signatory               P. CONNOR
HALEY               /s/ P. Connor Haley    

 

[Signature Page to Letter Agreement]

 

 

 

 

EXHIBIT A

 

Form of Press Release

 

[see attached]

 



 

 

 